DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 11/5/2020. Claims 1-19 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 11/10/2020 is being considered.

Drawings
The Drawings filed on 11/5/2020 are acceptable for examination.

Specification
The disclosure is objected to because of the following informalities:
Specification paragraph [0006] “two mounting hole” (two recitations) are objected to because the term appears to be a misspelling of “two mounting holes”. See also paragraph [0013].
Specification paragraph [0006] “an extendable member comprising movably mounted to the mounting member” is objected to because the description is unclear. The examiner suggests deleting “comprising” such that the description reads, “an  movably mounted to the mounting member”. See also paragraph [0013].
Specification paragraph [0008] “along the longitudinal” is objected to because the description appears to be referring to the longitudinal axis. The examiner recommends reciting, “along the longitudinal axis”. See also paragraph [0015].
  Specification paragraph [0013] “the first assembly” is objected to because the term appears to be referring to the first support assembly. The examiner suggests reciting “the first support assembly”.
Specification paragraph [0013] “second assembly” is objected to because the term appears to be referring to the second support assembly. The examiner suggests reciting “the second support assembly”.
Appropriate correction is required.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1, “two mounting hole” (line 6 and line 7) is objected to because the limitation appears to be referring to two mounting holes. The examiner recommends reciting, “two mounting holes” to clarify. See also claim 8.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the at least two mounting holes” (line 9) is indefinite because the claim previously requires more than one mounting hole. Does applicant intend to recite, “the at least two mounting holes of the of the beam portion”? See also claim 8.
Claim 1, “an extendable member comprising movably mounted to the mounting member” is indefinite because it is unclear what the claim requires. Does applicant intend to recite, “an extendable member  movably mounted to the mounting member”? See also claim 8.
Claim 2, “wherein the building structure comprises a support frame including at least one beam” is indefinite because it is unclear if the building structure is required. Claim 1 previously recites the building structure as intended use and thus the building structure was treated as not being required in claim 1. However, claim 2 attempts to further define the building structure. It is unclear how something that is not required can be further defined. Thus, it is unclear how the limitation further limits the scope of the claims. See also claim 9.
axis”? See also claim 10.
Claim 8, “the first assembly” is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend to recite, “the first support assembly”?
Claim 8, “the second assembly” is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend to recite, “the second support assembly”?
Claim 10, “second support assembly” is previously recited in the claims and thus appears to be a double inclusion. Does applicant intend to recite, “the second support assembly”? See also claim 12.
Claim 10, “the corresponding support platform” is indefinite because the limitation lacks proper antecedent basis. Does applicant intend to recite, “a corresponding support platform of the first support assembly and the second support assembly”?
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AU 2013200834 (‘AU ‘834’) in view of Linse et al. (US 5862635) (‘Linse’).
Claim 1, AU ‘834 teaches a support assembly for supporting a building structure, the support assembly comprising:
a pile 12 adapted to be buried into a ground surface, the pile having a top end (top end of 12; Fig. 1; note that Fig. 1 was treated as including both drawings shown on drawing page marked 1/2) and a longitudinal axis (longitudinal axis of 12; Fig. 1) with at least one pile mounting hole 30 along the longitudinal axis (Fig. 1);
a mounting member 17 movably mounted to the top end of the pile ([0022]; Fig. 1) and coaxial with the longitudinal axis of the pile (Fig. 1), the mounting member having a beam portion 18 engaging the top end of the pile (Fig. 1) and a head portion (19/21), the beam portion including at least one mounting hole 31 along the longitudinal axis (Fig. 1), the at least one mounting hole of the beam portion being alignable with the at least one pile mounting hole for receiving therein a fastener for securably fastening the mounting member to the pile (Fig. 1), and;
an extendable member 23 comprising movably mounted to the mounting member, the extendable member comprising:
a shaft 22 extending along the longitudinal axis (Fig. 1), the shaft having a top end (top end of 22; Fig. 1), a bottom end (bottom end of 22; Fig. 1) and an elongated portion (elongated portion of 22; Fig. 1) extending therebetween, the elongated portion of the shaft movably engaging the head portion of the mounting member for mounting the extendable member to the mounting member (via threads; Fig. 1);

at least one holding member 25 attached to the support platform and configured to engage the building structure and prevent movement thereof relative to the support platform (Fig. 1).
AU ‘834 does not teach the at least one mounting hole of the beam portion comprises two mounting holes.
However, Linse teaches a support assembly for supporting a building structure comprising a mounting member 62 including at least two mounting holes 63 along a longitudinal axis (Figs. 1 and 2), the at least two mounting holes of the beam portion being selectively alignable with at least one pile mounting hole (65; see Fig. 6; hole through which 67 passes) for receiving therein a fastener 67 for securably fastening the mounting member to the pile (Figs. 1 and 2), the at least two mounting holes allowing adjustment of a position of the mounting member relative to the pile, along the longitudinal axis (Figs. 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the support assembly by incorporating a second mounting hole along the longitudinal axis, such that at least two mounting holes of the beam portion are selectively alignable with the at least one pile mounting hole for receiving therein a fastener for securably fastening the mounting member to the pile, the at least two mounting holes allowing adjustment of a position of the mounting member relative to the pile, along the longitudinal axis, with the reasonable expectation of being able to further adjust the support assembly, since it has In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 2, AU ‘834 further teaches wherein the building structure comprises a support frame including at least one beam 11, the at least one holding member being configured to engage the at least one beam (Fig. 1).  
Claim 3, AU ‘834 further teaches wherein the head portion of the mounting member comprises a threaded hole 21 extending along the longitudinal [axis] (Fig. 1), and the elongated portion of the shaft of the extendable member comprises threads (Fig. 1), the threads of the shaft being configured to threadably engage the threaded hole of the head portion of the mounting member (Fig. 1).
Claim 4, AU ‘834 further teaches wherein the at least one holding member is movably attached to the support platform (via fasteners 27; Fig. 1).
Claim 7, AU ‘834 and Linse teach all the limitations of claim 1 as above. AU ‘834 does not teach at least one brace bracket mounted to at least one of the support platform of the extendable member, the beam portion of the mounting member and the pile, the at least one brace bracket configured for attaching a brace member to the support assembly. However, Linse further teaches the support assembly further comprising at least one brace bracket 18 mounted to at least one of a support platform of an extendable member, a beam portion of the mounting member and a pile (support platform Fig. 2), the at least one brace bracket configured for attaching a brace member to the support assembly (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating at least one brace bracket mounted to at least one of the support platform of the extendable member, the beam portion of the mounting member and the pile, the at least one brace bracket configured for attaching a brace member to the support assembly, with the reasonable expectation of being able to attach a brace member to further support the building structure.
Claim 8, AU ‘834 teaches a support system for supporting a building structure, the support system comprising:
a first support assembly, the first support assembly including:
a pile 12 adapted to be buried into a ground surface, the pile having a top end (top end of 12; Fig. 1; note that Fig. 1 was treated as including both drawings shown on drawing page marked 1/2) and a longitudinal axis (longitudinal axis of 12; Fig. 1) with at least one pile mounting hole 30 along the longitudinal axis (Fig. 1);
a mounting member 17 movably mounted to the top end of the pile ([0022]; Fig. 1) and coaxial with the longitudinal axis of the pile (Fig. 1), the mounting member having a beam portion 18 engaging the top end of the pile (Fig. 1) and a head portion (19/21), the beam portion including at least one mounting hole 31 along the longitudinal axis 
an extendable member 23 comprising movably mounted to the mounting member, the extendable member comprising:
a shaft 22 extending along the longitudinal axis (Fig. 1), the shaft having a top end (top end of 22; Fig. 1), a bottom end (bottom end of 22; Fig. 1) and an elongated portion (elongated portion of 22; Fig. 1) extending therebetween, the elongated portion of the shaft movably engaging the head portion of the mounting member for mounting the extendable member to the mounting member (via threads; Fig. 1);
a support platform 24 configured to receive a portion of the building structure thereon (Fig. 1), the support platform being mounted to the top end of the shaft and extending orthogonally to the longitudinal axis (Fig. 1); and
at least one holding member 25 attached to the support platform and configured to engage the building structure and prevent movement thereof relative to the support platform (Fig. 1).
AU ‘834 does not teach a second support assembly, the at least one mounting hole of the beam portion comprises two mounting holes, at least one brace bracket and at least one brace member.
However, Linse teaches a support assembly for supporting a building structure comprising first and second support assemblies each including a mounting member 62 including at least two mounting holes 63 along a longitudinal axis (Figs. 1 and 2), the at least two mounting holes of the beam portion being selectively alignable with at least In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 9, as modified above, the combination of AU ‘834 and Linse teaches all the limitations of claim 8 as above, and further teaches wherein the building structure comprises a support frame including at least one beam (AU ‘834 11), the at least one holding member of each of the first support assembly and second support assembly being configured to engage the at least one beam (AU ‘834 Fig. 1).  
Claim 10, as modified above, the combination of AU ‘834 and Linse teaches all the limitations of claim 8 as above, and further teaches wherein the head portion of the mounting member of each of the first support assembly and second support assembly comprises a threaded hole (AU ‘834 21) extending along the longitudinal [axis], and the elongated portion of the shaft of the extendable 295982.0015 8/105639618.8- 41 -Attorney Docket No. 17344P-000004-US-CPBmember comprises threads (AU ‘831 Fig. 1), the threads of the shaft being configured to threadably engage the threaded hole of the head portion of the mounting member (AU ‘831 Fig. 1).
Claim 11, as modified above, the combination of AU ‘834 and Linse teaches all the limitations of claim 8 as above, and further teaches wherein the at least one holding member of each of the first support assembly and second support assembly is movably attached to the corresponding support platform of the first support assembly and second support assembly (AU ‘831 via fasteners 27; Fig. 1).
Claim 14, as modified above, the combination of AU ‘834 and Linse teaches all the limitations of claim 8, and further teaches wherein the at least one brace member comprises a telescopic brace member (Linse 14 is telescopically connected with 15; Fig. 2).
.
Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AU 2013200834 (‘AU ‘834’) in view of Linse et al. (US 5862635) (‘Linse’) as above and further in view of MacKarvich (US 6176056).
	Claims 5-6, AU ‘834 and Linse teach all the limitations of claim 4 as above. AU ‘834 further teaches the support platform comprising a first side and a second side opposed to the first side (Fig. 1), but AU ‘834 does not teach at least one elongated slot extending between the first side and the second side, the at least one holding member being movably received in the at least one elongated slot, wherein the at least one holding member comprises a plate member for engaging the building structure and at least one holding fastener, the at least one holding fastener engaging the plate member and the at least one elongated slot to movably attach the at least one holding member to the support platform.. However, MacKarvich teaches a support assembly comprising a support platform (30; Fig. 2) comprising a first side (first side of 30; Fig. 2) a second side (second side of 30; Fig. 2) opposed to the first side (Fig. 2) and at least one 
Claims 12-13, AU ‘834 and Linse teach all the limitations of claim 11 as above. AU ‘834 further teaches the support platform comprising a first side and a second side opposed to the first side (Fig. 1), but AU ‘834 does not teach at least one elongated slot extending between the first side and the second side, the at least one holding member being movably received in the at least one elongated slot, wherein the at least one holding member comprises a plate member for engaging the building structure and at least one holding fastener, the at least one holding fastener engaging the plate member and the at least one elongated slot to movably attach the at least one holding member to the support platform. However, MacKarvich teaches a support assembly comprising a support platform (30; Fig. 2) comprising a first side (first side of 30; Fig. 2) a second side (second side of 30; Fig. 2) opposed to the first side (Fig. 2) and at least one elongated slot 42 extending between the first side and the second side (Fig. 2), and at least one holding member 45 being movably received in the at least one elongated slot (Fig. 3), [claim 13] wherein the at least one holding member comprises a plate member (45 is a plate member; Fig. 2) for engaging a building structure 16 and at least one holding .

Allowable Subject Matter
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia all the elements and features of the brace member and brace shaft as claimed. Linse et al. (US 5862635) teaches a brace member 14/15 comprising first and second portions orthogonal to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635